Case 1:19-cr-00018-ABJ Document 146 Filed 07/09/19 Page 1of1

United States Court of Appeals FILED

FOR THE DISTRICT OF COLUMBIA CIRCUIT JUL 09 2019

Clerk, U.S. District and
Bankru 0: Courts
No. 19-3012 September Term, 2018
1:19-cr-00018-ABJ-1
Filed On: July 8, 2019 (1796155)

United States of America,
Appellee
Vv,
Roger Jason Stone, Jr.,
Appellee
David Andrew Christenson,

Appellant

MANDATE
In accordance with the order of April 19, 2019, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Ken R. Meadows
Deputy Clerk

Link to the order filed April 19, 2019
Case 1:19-cr-00018-ABJ Document 146-1 Filed 07/09/19 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-3012 September Term, 2018
1:19-cr-00018-ABJ-1
Filed On: April 19, 2019 (1783863)

United States of America,
Appellee
V.
Roger Jason Stone, Jr.,
Appellee
David Andrew Christenson,

Appellant

ORDER

By order filed February 25, 2019, appellant was directed to either pay the $505
appellate docketing and filing fees to the Clerk of the District Court or file a motion for
leave to proceed on appeal in forma pauperis. To date, no submission of payment or
IFP motion has been received. Upon consideration of the foregoing, it is

ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir,
Rule 38.

The Clerk is directed to issue the mandate in this case by June 3, 2019.

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/
Amanda Himes
Deputy Clerk
